PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,227,462
Issue Date: January 18, 2022
Application No. 16/918,729
Filing or 371(c) Date: 1 Jul 2020
Attorney Docket No. SAK-047 
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the request for refund received November 30, 2021. 

The request for refund is GRANTED.

Applicant files the above request for refund of $140, stating in part that “QPIDS was filed on November 17, 2021.  However, we received error message . . . On November 18, 2021, we inquired to Patent Electronic Business Center . . .the Agent . . . told us to resubmit the QPIDS and get the refund”. 

A review of the Office records for the above-identified application shows that applicant made an attempt to file a Petition to Withdraw the Application from Issue on November 17, 2021, however the papers were not uploaded into IFW, but the fees were received.  An ePetition to Withdraw the Application from Issue was filed and autogranted on November 19, 2021, along with a petition fee.  As such, a duplicate payment was made.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  The fee of $140 was refunded to petitioner’s credit card on January 19, 2022.

Any questions concerning this matter may be directed to Kimberly Inabinet at (571) 272-4618. 



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions